 


109 HR 3513 IH: Solutions to Limit the Abuse of Methamphetamine (SLAM) Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3513 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Kennedy of Minnesota (for himself and Ms. Hooley) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for enhanced Federal penalties for production, distribution, trafficking, and possession of methamphetamine, listed chemicals, and other controlled substances, and for other offenses related to such production, distribution, trafficking, and possession; and to provide for enhanced residential substance abuse treatment programs for State and Federal prisoners. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Solutions to Limit the Abuse of Methamphetamine (SLAM) Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Enhanced penalties for methamphetamine production, possession, or trafficking 
Sec. 3. Enhanced penalties for offenses involving listed chemicals 
Sec. 4. Offenses associated with manufacturing controlled substances 
Sec. 5. Enhanced residential substance abuse treatment programs for State and Federal prisoners 
Sec. 6. METHWATCH program; information for persons selling at retail  
2.Enhanced penalties for methamphetamine production, possession, or trafficking 
(a)Manufacture, distribution, dispensation, or certain possession of methamphetamineSection 401 of the Controlled Substances Act (21 U.S.C. 841) is amended— 
(1)in subsection (b)(1)(A)(viii)— 
(A)by striking 50 grams and inserting 10 grams; and 
(B)by striking 500 grams and inserting 100 grams; and 
(2)in subsection (b)(1)(B)(viii)— 
(A)by striking 5 grams and inserting 3 grams; and 
(B)by striking 50 grams and inserting 30 grams. 
(b)Importation or exportation of methamphetamineSection 1010 of the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended— 
(1)in subsection (b)(1)(H)— 
(A)by striking 50 grams and inserting 10 grams; and 
(B)by striking 500 grams and inserting 100 grams; and 
(2)in subsection (b)(2)(H)— 
(A)by striking 5 grams and inserting 3 grams; and 
(B)by striking 50 grams and inserting 30 grams. 
(c)Smuggling methamphetamine or methamphetamine precursor chemicals into the united states while using facilitated entry programs 
(1)Enhanced prison sentenceThe sentence of imprisonment imposed on a person convicted of an offense under the Controlled Substances Act (21 U.S.C. 801 et seq.) or the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), involving methamphetamine or any listed chemical that is defined in section 102(33) of the Controlled Substances Act (21 U.S.C. 802(33)), shall, if the offense is committed under the circumstance described in paragraph (2), be increased by a period of not less than one year and not more than 10 years. 
(2)CircumstancesFor purposes of paragraph (1), the circumstance described in this paragraph is that the offense described in paragraph (1) was committed by a person who— 
(A)was enrolled in, or who was acting on behalf of any person or entity enrolled in, any dedicated commuter lane, alternative or accelerated inspection system, or other facilitated entry program administered or approved by the Federal Government for use in entering the United States; and 
(B)committed the offense while entering the United States, using such lane, system, or program. 
(3)Permanent ineligibilityAny person found guilty under paragraph (1) shall be permanently and irrevocably barred from being eligible for or using any lane, system, or program described in paragraph (2)(A). 
3.Enhanced penalties for offenses involving listed chemicals 
(a)Possession of listed chemicals with intent to manufactureSubsection (c) of section 401 of the Controlled Substances Act (21 U.S.C. 841(c)) is amended— 
(1)by striking or imprisoned and inserting and imprisoned not less than 10 years and; 
(2)by striking 20 years and inserting 30 years; and 
(3)by striking , or both. 
(b)Causing evasion of recording requirementsSuch subsection is further amended— 
(1)by striking or before not more than 10 years and inserting and not less than 3 years and; and 
(2)by striking , or both. 
(c)Knowing distribution or certain knowing possession of listed chemicalsSubsection (f) of section 401 of such Act (21 U.S.C. 841(f)) is amended— 
(1)in paragraph (1)— 
(A)by striking or imprisoned and inserting and imprisoned not less than 3 years and; and 
(B)by striking 5 years, or both and inserting 10 years; and 
(2)in paragraph (2)— 
(A)by striking or imprisoned and inserting and imprisoned not less than 1 year and; and 
(B)by striking one year, or both and inserting 5 years. 
(d)Evading requirements for acquiring, creating, or trafficking listed chemicals or chemical mixturesSection 403(d) of such Act (21 U.S.C. 843(d)) is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and 
(2)by inserting after paragraph (2) the following new paragraph:

(3)Any person who violates paragraph (4)(B), (8), or (9) of subsection (a) shall be fined under title 18, United States Code, and sentenced to a term of imprisonment of not less than 2 years and not more than 10 years; except that if any person commits such a violation after one or more prior convictions of that person for violation of this section, or for a felony under any other provision of this title or title III or other law of the United States relating to narcotic drugs, marihuana, or depressant or stimulant substances, has become final, such person shall be fined under title 18, United States Code, and sentenced to a term of imprisonment of not less than 4 years and not more than 20 years..  
(e)Importation of listed chemicals with intent to manufacture controlled substancesSection 1010(d) of the Controlled Substances Import and Export Act (21 U.S.C. 960(d)) is amended— 
(1)in paragraph (7), by striking the period at the end and inserting a comma; 
(2)by striking title 18, imprisoned not more than 20 and inserting title 18, United States Code, and imprisoned not less than 10 years and not more than 30; 
(3)by inserting not less than 3 years and before not more than 10 years; and 
(4)by striking , or both. 
4.Offenses associated with manufacturing controlled substances 
(a)Manufacturing controlled substances on federal propertySubsection (b) of section 401 of the Controlled Substances Act (21 U.S.C. 841(b)) is amended in paragraph (5) by inserting or manufacturing after cultivating. 
(b)Environmental contamination of federal property because of methamphetamine productionSuch subsection is further amended by striking the period at the end of paragraph (6) and inserting , except that if the violation is in any way connected with the production of methamphetamine, such person shall be fined in accordance with title 18, United States Code, and imprisoned for not less than 1 year and not more than 10 years.. 
(c)Enhanced penalties for possession of certain tools used to manufacture methamphetamineSection 403(d)(2) of such Act (21 U.S.C. 843(d)(2)) is amended— 
(1)by striking sentenced to a term of imprisonment of not more than 10 years, a fine under title 18, United States Code, or both and inserting fined under title 18, United States Code, and sentenced to a term of imprisonment of not less than 5 years and not more than 20 years; and 
(2)by striking sentenced to a term of imprisonment of not more than 20 years, a fine under title 18, United States Code, or both and inserting fined under title 18, United States Code, and sentenced to a term of imprisonment of not less than 10 years and not more than 40 years. 
(d)Enhanced penalties for maintaining drug-involved premisesSection 416(b) of such Act (21 U.S.C. 856(b)) is amended by striking a term of imprisonment of not more than 20 years or a fine of not more than $500,000, or both and inserting a term of imprisonment of not less than 5 years and not more than 20 years and a fine of not more than $500,000. 
(e)Endangering human life while illegally manufacturing controlled substances 
(1)In generalSection 417 of such Act (21 U.S.C. 858) is amended by striking or imprisoned not more than 10 years, or both and inserting and sentenced to a term of imprisonment of not less than 10 years and not more than 40 years;. 
(2)Exception for enhanced penalties for endangering life of minorsSuch section is further amended by inserting after not more than 40 years, as inserted by paragraph (1), except that in the case of the creation of a substantial risk of harm to the life of an individual less than 18 years of age, whoever violates this section shall be fined in accordance with title 18, United States Code, and sentenced to a term of imprisonment of not less than 20 years and not more than life imprisonment. 
(f)Sexual abuse, sexual exploitation, or coercive prostitution while illegally manufacturing, distributing, dispensing, transporting, or possessing controlled substances 
(1)In generalSuch Act is amended in part D by adding at the end the following new section:  
 
424. Sexual abuse, sexual exploitation, or coercive prostitution while illegally manufacturing, distributing, dispensing, possessing, or transporting controlled substances 
(a)Penalty for certain sexual abuse, sexual exploitation, or coercive prostitutionWhoever, while manufacturing, distributing, dispensing, or possessing a controlled substance in violation of this title, or attempting to do so, or transporting or causing to be transported materials (including chemicals), or attempting to do so, commits a covered sex crime against an individual shall be fined in accordance with title 18, United States Code, and sentenced to a term of imprisonment of not less than 10 years and not more than 20 years; except that in the case of a covered sex crime committed against an individual less than 18 years of age, whoever violates this section shall be fined in accordance with such time, and sentenced to a term of imprisonment of not less than 25 years and not more than life imprisonment. 
(b)Covered sex crimeFor purposes of subsection (a), a covered sex crime is any of the following: 
(1)Sexual abuse 
(A)Causing (or attempting to cause) an individual to engage in a sexual act by threatening or placing that individual in fear. 
(B)Engaging (or attempting to engage) in a sexual act with an individual if that individual is— 
(i)incapable of appraising the nature of the conduct; or 
(ii)physically incapable of declining participation in, or communicating unwillingness to engage in, that sexual act. 
(2)Sexual exploitationEmploying, using, persuading, inducing, enticing, or coercing (or attempting to employ, use, persuade, induce, entice, or coerce) an individual to engage in, or assist any other individual to engage in, any sexually explicit conduct for the purpose of producing any visual depiction of such conduct. 
(3)Coerced prostitutionPersuading, inducing, enticing, or coercing (or attempting to persuade, induce, entice, or coerce) an individual to engage in prostitution, or in any sexual activity for which an individual may be charged with a criminal offense. 
(4)Resultant prostitutionDistributing or dispensing a controlled substance to an individual who engages in prostitution as a result or likely result of such distribution or dispensation.. 
(2)Clerical amendmentThe table of contents of such Act is amended by adding at the end the following new item: 


Sec. 424. Sexual abuse, sexual exploitation, or coerced prostitution while illegally manufacturing, distributing, dispensing, possessing, or transporting controlled substances. 
5.Enhanced residential substance abuse treatment programs for state and federal prisoners 
(a)Enhanced residential substance abuse treatment program for state prisoners 
(1)Enhanced drug screenings requirementSubsection (b) of section 1902 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ff–1(b)) is amended to read as follows: 
 
(b)Substance abuse testing requirementTo be eligible to receive funds under this part, a State must agree— 
(1)to implement or continue to require urinalysis or other proven reliable forms of testing, including both periodic and random testing— 
(A)of an individual before the individual enters a residential substance abuse treatment program and during the period in which the individual participates in the treatment program; and 
(B)of an individual released from a residential substance abuse treatment program if the individual remains in the custody of the State; and 
(2)to require, as a condition of participation in the treatment program, that such testing indicate that the individual has not used a controlled substance for at least the three-month period prior to the date the individual receives such testing to enter the treatment program.. 
(2)Aftercare services requirementSubsection (c) of such section is amended— 
(A)in paragraph (1), by striking To be eligible for a preference under this part and inserting To be eligible to receive funds under this part; and 
(B)by amending the heading to read as follows:  
 
(c)Aftercare services requirement. 
(3)Priority for partnerships with community-based drug treatment programsSection 1903 of such Act (42 U.S.C. 3796ff–2) is amended by adding at the end the following new subsection: 
 
(e)Priority for partnerships with community-based drug treatment programsIn considering an application submitted by a State under section 1902, the Attorney General shall give priority to an application that involves a partnership between the State and a community-based drug treatment program within the State.. 
(4)Residential substance abuse treatment program redefinedSection 901(a)(25) of such Act (42 U.S.C. 3791(a)(25)) is amended by striking means a course of and all that follows and inserting means a course of individual and group activities and treatment, lasting at least six months, in residential treatment facilities set apart from the general prison population.. 
(b)Enhanced residential substance abuse treatment program for federal prisoners 
(1)Substance abuse testing requirement 
(A)Testing required as component of programSubsection (b) of section 3621 of title 18, United States Code, is amended by adding at the end the following new sentence: Such treatment shall include urinalysis or other proven reliable forms of testing, including both periodic and random testing, of such a prisoner before the prisoner enters the treatment program and during the period in which the prisoner participates in the treatment program.. 
(B)Passage of test as condition of participationSubsection (e)(5)(B) of such section is amended— 
(i)in clause (i), by striking and at the end; and 
(ii)by inserting at the end the following new clause: 
 
(iii)determined by the Director of the Bureau of Prisons, through use of urinalysis or other proven reliable forms of testing, to have not used a controlled substance for at least the three-month period prior to the date the prisoner enters residential substance abuse treatment; and. 
(2)Residential substance abuse treatment redefinedParagraph (5)(A) of such section is amended by striking means a course of and all that follows through the semicolon at the end of clause (ii) and inserting means a course of individual and group activities and treatment, lasting at least six months, in residential treatment facilities set apart from the general prison population;. 
(3)Authorization of appropriationsParagraph (4) of such section is amended— 
(A)in subparagraph (D), by striking and at the end; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(F)and such sums as may be necessary in subsequent fiscal years.. 
6.Methwatch program; information for persons selling at retail 
(a)In generalThe Attorney General, acting through the Administrator of the Drug Enforcement Administration and in consultation with the States, shall carry out a program to provide information to retailers regarding the purchase of precursor products by individuals who may intend to use the products in the illicit production of methamphetamine. 
(b)Certain requirementsThe activities of the Attorney General in carrying out the program under subsection (a) shall include the following: 
(1)Providing information to retailers on preventing the sale of precursor products to individuals referred to in such subsection and on preventing the theft of the products by such individuals. 
(2)Establishing a system through which retailers can report suspicious purchases of precursor products and obtain appropriate technical assistance. The system shall use an Internet site (or portion thereof), or toll-free telephone communications, or both, as determined appropriate by the Attorney General. 
(3)Encouraging retailers to place precursor products such that customers do not have direct access to the products (commonly known as behind the counter).
(c)Designation of programThe program under subsection (a) shall be designated by the Attorney General as the MethWatch program. 
(d)DefinitionsFor purposes of this section: 
(1)The term retailers means persons whose registrations pursuant to section 303(h) of the Controlled Substances Act authorize sales of ephedrine, pseudoephedrine, or phenylpropanolamine at retail. 
(2)The term precursor products means products containing ephedrine, pseudoephedrine, or phenylpropanolamine.   
 
